[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             APRIL 9, 2007
                              No. 06-15264                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                D. C. Docket No. 06-00038-CR-ORL-31-JGG

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                    versus

CHARLES LAMAR SAULSBY,
a.k.a. Charles Jones,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (April 9, 2007)

Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Andrew J. Chmelir, counsel for Charles Lamar Saulsby, has filed a motion
to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Saulsby’s convictions and sentences are AFFIRMED.




                                          2